Citation Nr: 1114305	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-23 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an inguinal hernia.

5.  Entitlement to service connection for an acquired psychiatric disorder to include depression and post traumatic stress disorder (PTSD).

6.  Entitlement to service connection for respiratory disability to include as claimed as pulmonary tuberculosis (PTB) or positive Mantoux/purified protein derivative (PPD) test.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserves (USAR) from January 1983 to January 2004.  During his USAR service, he served on active duty from January 18 to June 21, 1991; from January 3 to August 14, 1993; from February 1, 1994 to September 30, 1995; and from January 27 to July 15, 2003.  He also had a period of active duty for training (ACDUTRA) from September 9 to September 20, 1997.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February and May 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  

In July 2008, the Veteran presented testimony at a personal hearing conducted at the Waco RO before the undersigned who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of this personal hearing is in the Veteran's claims folder.

In January 2009, the Board remanded the matters on appeal for further development.  Unfortunately, as will be discussed below, the development requested has not been substantially complied with.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Because it appears that not all of the January 2009 Board remand directives were substantially complied with, a remand for compliance is necessary.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Although some of the Veteran's dates of active duty service and one period of ACDUTRA has been verified, it is unclear from the current evidence of record if the Veteran had additional periods of active duty, ACDUTRA, or inactive duty for training (INACDUTRA) during his service in the USAR from January 1983 to January 2004.  Additionally, although it appears that his complete service treatment records have been obtained, it does not appear that his service personnel records have been associated with the claims file.  In January 2009, the Board remanded for the RO/AMC to ascertain any additional duty dates and to obtain all service treatment and personnel records, to include the 201 file.  A February 2009 response from the National Personnel Records Center (NPRC) contained the request for the Veteran's entire personnel file as well as all service department and all pertinent active duty, ACDUTRA, and INACDUTRA dates should be certified.  However, it appears that the request for this information was made to the incorrect code.  The response for both requests was:  "there are no records at Code 13 for this person.  If you make another PIES request, address it to yourself to Code 11."  A link was provided to the PIES 3.7.1 Manual to assist in making the correct request.  However, it does not appear that a follow-up request was made to Code 11 or to any other code.  Importantly, no additional information or records pertaining to the Veteran's periods of active duty, ACDUTRA, INACDUTRA or additional service treatment or personnel records have been associated with the claims file.  Accordingly, as ascertaining the Veteran's periods of active duty, ACDUTRA, INACDUTRA is necessary before a decision can be reached on the matters on appeal, a remand is required.  

Further, in the January 2009 remand, the Board requested all VA records dated from 1991 to the present.  Although it appears that VA records dated from August 2002 to May 2007 have been associated with the claims file, a request was not made for additional records.  Because it appears that the Veteran had USAR service since January 1983, the Board will modify that request to include all VA records dated from January 1983 to August 2002 and from May 2007 to the present.  The Veteran should be specifically asked to identify when and where he sought VA treatment during those periods to aid in identifying and obtaining any such records.  38 C.F.R. § 3.159(c)(2).  He should also be asked to identify specific dates and treatment providers of any additional private treatment he received in connection with his claims.  38 C.F.R. § 3.159(c)(1).

Because this requested development could potentially have an impact on all the claims on appeal, the Board cannot address the matters until the duty to assist has been fulfilled.  The Board will now turn to a discussion of the additional development needed specific to each disability on appeal.  

Bilateral knee disorder 

During his July 2008 hearing, the Veteran testified that he felt his bilateral knee disability was the result of the rigors of his service, to include running.  His July 2003 report of medical history reflected that the Veteran reported knee trouble, to include problems with his left knee since 1983.  A July 2003 x-ray found no acute radiographic osseous findings.  

Pursuant to the remand, the Veteran underwent a VA examination in March 2009.  Following review of the claims file and examination, the diagnosis was bilateral knee RPPS (retropatellar pain syndrome).  The examiner stated that the Veteran's bilateral knee condition was not related to or aggravated by military service.  The examiner noted the absence of bilateral knee complaints throughout his military career and that his 2003 x-rays were normal.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examiner was correct in reporting that based on the current evidence of record, the only objective evidence of knee complaints was in 2003, the examiner did not consider the Veteran's report made in July 2003 that his left knee had been giving him problems since 1983.  The Board finds the Veteran's contentions that he has had left knee trouble since 1983 to be competent and credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Accordingly, the Veteran's statements must be considered when rendering any medical opinion.  

Moreover, it does not appear that the examiner considered the Veteran's contentions that the rigors of his military service, to include running, contributed to his current bilateral knee disability.  This would include his USAR as well as his active duty service.  The Board observes that although the Veteran's complete dates of ACDUTRA and INACDUTRA are unknown at this time, USAR service typically includes one weekend per month and two weeks per year of ACDUTRA/INACDUTRA status.  38 U.S.C.A. §§ 101(22)(A), (23)(A),(B); 38 C.F.R. § 3.6(c)(1), (d)(1),(2).  

As noted in the introduction, the Veteran has verified periods of active duty and by means of this service he is a "veteran" under the law.  With regard to his remaining service in the USAR, he is not a "veteran" unless or until it is shown that he "was disabled . . . . from a disease or injury incurred or aggravated in line of duty" during a period of active duty for training (ACDUTRA) or unless or until it is shown that he "was disabled . . . . from an injury incurred or aggravated in line of duty" during a period of inactive duty for training (INACDUTRA).  If he was so disabled, such a period of ACDUTRA or INACDUTRA is then considered "active military service" and the person is then considered a "veteran" for that period of service.  In this regard, because the Veteran was granted service connection for his right shoulder which was incurred during a period of ACDUTRA from September 9 to September 20, 1997, this period is also considered active military service and he is a "veteran" for that period of service as well.  

The Board concludes that a remand is necessary for a VA examination wherein the Veteran's contentions are fully considered.  If the Veteran's complete dates of ACDUTRA/INADCUTRA are not ascertained on remand, the examiner should consider the impact of the rigors of military service, to include running, for the Veteran's verified active duty dates as well as during one weekend per month plus two weeks per year for his 21 years of USAR service from January 1983 to January 2004.  The Board observes that both ACDUTRA and INACUTRA status encompass the Veteran's contentions that the rigors of military service caused his current bilateral knee disability as such would be considered an injury as opposed to a disease.  

Low back disorder

The Veteran contends that his low back disability is the result of a fall in Panama in 1993.  He also testified that he reinjured his low back when he injured his right shoulder in 1997.

The Board observes that the Veteran's contentions were fully considered during his March 2009 VA examination.  The examiner noted that the Veteran had a motorcycle accident prior to military service on October 30, 1989.  He was also diagnosed with lumbar strain after he was rear ended by a truck in 1989 (the private medical evidence of record reflects that the correct date is August 1998 instead of 1989).  Further, the examiner referenced the July 1993 fall with diagnosis of musculoskeletal low back pain.  Lumbar strain complaints from 2000 to 2004 were also noted, which the examiner characterized as post-service.  The examiner opined that the in-service injury (July 1993 fall) seems less intense than the motorcycle and MVA accidents he had earlier, and therefore the Veteran's low back condition is less likely than not related to his military service or aggravated by military service either.  

The Board notes that it is important to ascertain whether the Veteran was serving on a period of active duty, ACDUTRA, or INACDUTRA when he was involved in the October 1989 and August 1998 accidents.  An October 1989 private treatment record from W.O.S.M.C. reflected that the Veteran was in an automobile accident on October 6, 1989 when his car was struck.  He reported a sore and tender upper back which became painful over the next couple of days.  X-rays of the back were normal.  The assessment was mild cervical strain.  An August 1998 private treatment record from W.O.S.M.C. reflected that the Veteran was rear-ended by a truck on August 6, 1998.  He reported that cervical and lumbar spine x-rays were negative at that time.  The diagnosis was cervical lumbar strain.  Although the Veteran did not report, and there is no indication in the current evidence of record, that the Veteran was serving on a period of active duty, ACDUTRA, or INACDUTRA during either event, it is necessary to ascertain his status for these dates on remand.  

Hypertension

The Veteran testified that he was diagnosed with hypertension in 1997 when he injured his right shoulder.  He reported no in-service treatment for hypertension.

Although the Veteran reports that he was diagnosed with hypertension in 1997, the objective evidence of record does not support his contention.  In this regard, the Veteran's service treatment records reflect that his blood pressure was elevated in September 1997 when he was treated for his right shoulder.  A follow-up for baseline was recorded.  In October 1997 his blood pressure was normal.  

A March 3, 2000 private treatment record from H.B.M.C. had an assessment of hypertension.  It was noted that the Veteran had intermittent elevation of blood pressure which he reported had been going on for 10 years and a family history of high blood pressure.  The Veteran stated that he had been going to donate blood since October 1999 when he was told that his blood pressure was high.  His blood pressure was 150s/100 both arms, sitting.  The assessment was hypertension, poor control, which the examiner felt had been ongoing and would require medication.  

During his March 2009 VA examination, the examiner noted that there were no blood pressure readings or diagnosis of hypertension or treatment either in the Veteran's military records.  The examiner stated that the Veteran's father was hypertension and had a CVA in his early 40s.  He opined that the Veteran's current hypertension was not caused or aggravated by his military service.  

The Board observes that the Veteran's duty status on March 3, 2000 should be ascertained.  

Inguinal hernia

The Veteran contends that he developed a hernia after a weekend drill in 1989.  

A June 7, 1988 record noted that the Veteran reported right lower quadrant (RLQ) pain immediately after lifting.  The assessment was muscle strain with no inguinal hernia detected.  

A May 1989 private record from Dr. G.C.G. indicated that the Veteran was under his care from May 4, 1989 and was able to return to the Reserves on approximately June 15, 1989.  The Veteran had a right inguinal hernia repair and removal of lipoma-spermatic cord.  On March 2, 2001, a private treatment record from Dr. R.K.H. contained a diagnosis of entrapment of the ilioinguinal nerve and osteitis pubis right side.  The Veteran reported that persistent neuropathic pain in the right groin started rather significantly about two years after his 1989 surgery.  He reported that the pain was worse with twisting, with increasing the abdominal pressure such as sit-ups, and that it bothered him when he ran.  The Veteran underwent an ilioinguinal nerve block and pubic tubercle injection on the right side.  

The Board observes that the Veteran's duty status from May 4, 1989 to June 15, 1989 and on March 2, 2001 should be ascertained.  

Acquired psychiatric disorder to include depression and PTSD

The Veteran testified that he was unsure when his psychiatric problems first began.  He stated that his father was diagnosed with a brain tumor in 2002 and also that the living conditions when he was stationed in Panama bothered him.  

The Veteran reported nervous trouble, depression, and excessive worry on his July 2003 report of medical history.  He reported having depression since 2002 and anxiety since 2003.  VA records dated in 2003 and 2004 reflected that the Veteran had depression since January 2003, but may have had it before.  It was noted that he lost several family members in the last three years.  During a February 2006 VA examination, he reported that when his duty was extended when his father was ill, he became depressed.  The assessment was major depressive disorder not related to service.  In January 2005, Dr. H.H.L. stated that during his counseling with the Veteran up and through July 2004, he was depressed and under stress due to family responsibility, high stress job, and issues from his childhood and adolescence which have certainly impacted his current mental health.  The diagnosis was single episode major depression.  

During his March 2009 VA examination, the Veteran reported fear of attack from armed rebels outside his base when he was stationed in Honduras.  The diagnosis was major depression in partial remission.  In a September 2010 addendum, the examiner opined that it was less likely than not that the Veteran's depression was related to his military service.  

The Board observes that after that examination, the Veteran had a VA initial PTSD clinical assessment in August 2010.  The Veteran reported that he went to Central America for two weeks in 1990 and was fearful of attack and was shot at a couple of times.  He was fearful of attack while on a locked base in Belize.  The Veteran was also impacted by seeing poor living conditions of the inhabitants in these areas.  He also reported other instances in which he was responsible for duties where he was on guard and fearful that something bad could happen.  The diagnostic impression was major depressive disorder and PTSD.  The interpretation was that the Veteran appeared to be experiencing symptoms of PTSD and major depressive disorder.

Because the Veteran has related events during service that appear to have been related to a diagnosis of PTSD, the Board has recharacterized the issue as reflected above to fully encompass his contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.)  However, the Board observes that a claim for PTSD has additional development procedures that have not been completed in this case for which a remand is required.  38 C.F.R. §§ 3.159, 3.304(f).  Additionally, the Veteran has identified stressors which occurred during a period of duty in Central America for two weeks in 1990 which not of record.  Accordingly, a remand for complete development of this claim is necessary.

PTB or positive Mantoux/ PPD test

No additional development is necessary specific to this issue.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should verify the Veteran's periods of active duty, ACDUTRA, and INACDUTRA from January 1983 to January 2004.  In particular, the Board is interested in ascertaining the Veteran's duty status on October 6, 1989 when his car was struck; on August 6, 1998 when his car was rear-ended by a truck; on March 3, 2000 when he received his first objective diagnosis of hypertension; and from May 4, 1989 to June 15, 1989 and on March 2, 2001 when he was treated for a hernia.  

If the RO/AMC determines that verification of the Veteran's service is not possible, it should prepare a memorandum for the record outlining the basis for that determination.

2.  Obtain any additional service treatment records and complete service personnel records, to include the 201 file.  Refer to the February 2009 NPRC response when making a request.  

3.  Ask the Veteran to identify any VA treatment to include dates and facility locations from 1983 until August 2002.  If he does not respond, request all VA records dated from May 2007 to the present and associate them with the claims file.  

4.  Ask the Veteran to identify any additional private treatment that is relevant to his claims which has not already been obtained.  

5.  Provide the Veteran with a duty to notify and assist letter for his recharacterized claim for entitlement to service connection for an acquired psychiatric disorder to include depression and PTSD.  All the additional procedures for developing a PTSD claim should be followed.  In particular, the Veteran should be asked to identify his PTSD stressors to include specific dates and events.  In particular, he should identify the dates of his duty in Central America to include Honduras and Belize which he indicated was in 1990.  His duty status (active duty, ACDUTRA, INACDUTRA) must be verified for each identified stressor.  

6.  After the development in 1-5 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for an acquired psychiatric disorder to include depression and PTSD.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disability, to include depression and PTSD.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current acquired psychiatric disability is causally or etiologically related to his symptomatology in military service, to include his identified PTSD stressors, as opposed to its being more likely due to some other factor or factors.  

7.  After the development in 1-4 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for a bilateral knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for a bilateral knee disability.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral knee disability is causally or etiologically related to his symptomatology in military service as opposed to its being more likely due to some other factor or factors.  

The Veteran's military service currently includes his active service from January 18 to June 21, 1991; from January 3 to August 14, 1993; from February 1, 1994 to September 30, 1995; from September 9 to September 20, 1997; and from January 27 to July 15, 2003.  The examiner should also consider the impact of the rigors of military service, to include running, on the Veteran's knees during two weeks per year and one weekend per month for 21 years from January 1983 to January 2004 during the Veteran's Army Reserves service.  The RO/AMC should provide the examiner with any additional verified dates of active duty, ACDUTRA, and INACDUTRA obtained pursuant to this remand.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  Thereafter, the RO/AMC should review the claims file to ensure that all of the foregoing requested development has been completed.  If the requested development has not been completed, the RO/AMC should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


